Per Curiam.

Since the journal entry of the trial court setting aside the verdict and judgment and granting a new trial does not disclose the ground or grounds for such order, and an examination of the record fails to disclose an abuse of discretion on the part of the trial court in making the order, the judgment of the Court of Appeals is affirmed. See Schwer, Admx., v. New York, Chicago & St. Louis Rd. Co., 156 *514Ohio St., 115, 100 N. E. (2d), 197, and Green v. Acacia Mutual Life Ins. Co., 156 Ohio St., 1, 100 N. E. (2d), 211.

Judgment affirmed.

Weygandt, O. J., Zimmerman, Stewart, Middleton, Taft, Matthias and Hart, JJ., concur.